                         Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 1 of 19




                   1 KENNETH B. WILSON (SBN 130009)
                      ken@coastsidelegal.com
                   2 COASTSIDE LEGAL
                     455 1st Avenue
                   3 Half Moon Bay, California 94019
                     Telephone: (650) 440-4211
                   4
                     JOSHUA M. MASUR (SBN 203510)
                   5   jmasur@zuberlaw.com
                     ZUBER LAWLER & DEL DUCA LLP
                   6 2000 Broadway Street, Suite 154
                     Redwood City, California 94063
                   7 Telephone: (650) 434-8538
                     Facsimile: (213) 596-5621
                   8
                     ZACHARY S. DAVIDSON (SBN 287041)
                   9 zdavidson@zuberlawler.com
                     ZUBER LAWLER & DEL DUCA LLP
                  10 350 S. Grand Ave., 32nd Fl.
                     Los Angeles, California 90071
                  11 Telephone: (213) 596-5620
                     Facsimile: (213) 596-5621
                  12

                  13 Attorneys for Defendant
                     REDBUBBLE INC.
                  14

                  15

                  16                            UNITED STATES DISTRICT COURT

                  17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                  18                                       OAKLAND DIVISION
                  19

                  20 ATARI INTERACTIVE, INC.,                         Case No. 4:18-cv-03451-JST

                  21                      Plaintiff,                  STATEMENT OF RECENT DECISION

                  22        v.
                                                                      Judge:    Hon. Jon S. Tigar
                  23 REDBUBBLE INC.,                                  Date:     July 15, 2020
                                                                      Time:     2:00 p.m.
                  24                      Defendant.                  Crtrm.:   6
                  25

                  26

                  27

                  28

                                                                     1                         Case No. 4:18-cv-03451-JST
2911-1004 / 1647052.1                                  STATEMENT OF RECENT DECISION
                          Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 2 of 19




                    1          Defendant Redbubble Inc. hereby respectfully submits for the Court’s consideration a

                    2 summary judgment order entered on July 10, 2020 in Y.Y.G.M. SA v. Redbubble Inc., Case No.

                    3 2:19-cv-04618-RGK-JPR, a trademark infringement suit pending before Judge Klausner in the

                    4 U.S. District Court for the Central District of California. A copy of that order is attached to

                    5 this Notice as Exhibit A.

                    6

                    7   Dated: July 16, 2020.                        COASTSIDE LEGAL
                                                                     KENNETH B. WILSON
                    8

                    9                                                ZUBER LAWLER & DEL DUCA LLP
                                                                     JOSHUA M. MASUR
                  10                                                 ZACHARY S. DAVIDSON
                  11

                  12                                                 By: /s/ Kenneth B. Wilson
                                                                            Kenneth B. Wilson
                  13                                                        Attorneys for Defendant
                                                                            Redbubble Inc.
                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                          2                          Case No. 4:18-cv-03451-JST
2911-1004 / 1647052.1                                   STATEMENT OF RECENT DECISION
Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 3 of 19




           EXHIBIT A
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 4 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 1 of 16 Page ID #:7567
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 5 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 2 of 16 Page ID #:7568
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 6 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 3 of 16 Page ID #:7569
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 7 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 4 of 16 Page ID #:7570
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 8 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 5 of 16 Page ID #:7571
       Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 9 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 6 of 16 Page ID #:7572
      Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 10 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 7 of 16 Page ID #:7573
      Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 11 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 8 of 16 Page ID #:7574
      Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 12 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 9 of 16 Page ID #:7575
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 13 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 10 of 16 Page ID
                                 #:7576
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 14 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 11 of 16 Page ID
                                 #:7577
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 15 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 12 of 16 Page ID
                                 #:7578
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 16 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 13 of 16 Page ID
                                 #:7579
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 17 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 14 of 16 Page ID
                                 #:7580
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 18 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 15 of 16 Page ID
                                 #:7581
    Case 4:18-cv-03451-JST Document 86 Filed 07/16/20 Page 19 of 19


Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 16 of 16 Page ID
                                 #:7582
